Citation Nr: 1613835	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  99-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1943 to January 1946 and from February 1948 to March 1965.  He died in December 1987.  The appellant is the widow of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2000, the Board reopened the appellant's claim and denied the claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2001 Order, the Court granted the VA Secretary's motion to remand, vacated the part of the November 2000 decision that denied entitlement to service connection for the cause of the Veteran's death and remanded the appellant's claim.  The Board remanded the appellant's claim in January 2002 and in August 2003.  In November 2004, the Board denied the appellant's claim.  The appellant appealed this decision to the Court.  In an August 2007 Memorandum Decision, the Court set aside the November 2004 decision and remanded the appellant's claim.  In November 2008, the Board denied the appellant's claim.  The appellant appealed this decision to the Court.  In a July 2010 Memorandum Decision, the Court set aside the November 2008 decision and remanded the appellant's claim.  In July 2011, the Board remanded the appellant's claim.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  Generally, to establish entitlement to service connection for the cause of a veteran's death, the evidence must establish that a service-connected disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).  The Veteran's death certificate (both the original and an updated Supplemental Report of Cause of Death) indicated that he died in December 1987 of cardiopulmonary failure due to or a consequence of metastatic hepatoma.  The Board notes that hepatoma is defined as a tumor of the liver.  See Dorland's Illustrated Medical Dictionary 846 (32nd ed. 2012).  The Veteran was not service-connected for hepatoma or liver cancer during his lifetime.  

On December 17, 2015, VA announced plans to propose expanded disability benefits eligibility for veterans exposed to contaminated water at Camp Lejeune.  See News Release, VA Office of Public and Intergovernmental Affairs, VA Plans to Propose Expanded Disability Benefits Eligibility for Veterans Exposed to Contaminated Water at Camp Lejeune (Dec. 17, 2015), available at http://www.va.gov/opa/pressrel/pressrelease.cfm?id=2743.  The News Release stated, in reference to Camp Lejeune, that "[f]rom 1953 to 1987, water sources at the base were contaminated with industrial solvents that are correlated with certain health conditions" and that the VA Secretary "decided to propose presumptions of service connection for certain conditions associated with these chemical solvents."  Liver cancer was identified as a condition that the VA Secretary intends to propose creation of a presumption of service connection for.  The News Release further stated that "VA is working on regulations that would establish these presumptions" and that "VA cannot grant any benefit claims based on the proposed presumption of service connection for these conditions until it issues its final regulations."

The evidence of record indicates that the Veteran served at Camp Lejeune between 1953 and 1987 while on active duty.  For example, the Veteran's DD 214 for the period of service from February 1951 to March 1956 indicated that the Veteran's place of entry into active service and place of separation was Camp Lejeune.  In addition, various service treatment records dated in 1955, 1956 and 1957 were identified as being from Camp Lejeune.  In light of the December 2015 VA announcement to propose creation of a presumption of service connection for liver cancer related to service at Camp Lejeune between 1953 and 1987, and considering that the Veteran served at Camp Lejeune between 1953 and 1987 while on active duty and eventually died of metastatic hepatoma (i.e., liver cancer), the Board concludes that remand is required.  After the applicable regulations related to the proposed presumption of service connection related to Camp Lejeune have been established, or at any other time deemed appropriate if the claim may be granted, the appellant's claim must be readjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

After the applicable regulations related to the proposed presumption of service connection related to Camp Lejeune have been established, or at any other time deemed appropriate if the claim may be granted, the appellant's claim must be readjudicated.  If the benefit sought remains denied, furnish to the appellant and her representative a Supplemental Statement of the Case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




